Citation Nr: 1600932	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-09 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for fasciotomy, left foot with plantar fasciitis. 

2.  Entitlement to an initial compensable rating for right hand strain.

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle sprain with tarsal tunnel syndrome, status post-surgery.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented sworn testimony at a hearing before the undersigned in July 2015, and a transcript of that hearing is of record.

The issues of entitlement to an initial rating in excess of 10 percent for left ankle sprain with tarsal tunnel syndrome, status post-surgery; entitlement to an initial compensable rating for right hand strain; entitlement to an initial compensable rating for hemorrhoids; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the issuance of a decision in the appeal, the Veteran withdrew his claim for a higher initial rating for fasciotomy, left foot with plantar fasciitis.    

CONCLUSION OF LAW

The criteria for withdrawal of a claim for a higher initial rating in excess of 30 percent for fasciotomy, left foot with plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the July 2015 hearing before the Board, the Veteran withdrew his appeal in connection with claim for a higher initial rating for fasciotomy, left foot with plantar fasciitis.  See July 2015 Hearing Tr. at 2.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal regarding the claim for a higher initial rating in excess of 30 percent for fasciotomy, left foot with plantar fasciitis is dismissed.


REMAND

At his July 2015 hearing, the Veteran testified that his left ankle, right hand and hemorrhoid disabilities have worsened since his February 2014 VA examination.  See July 2015 Hearing Tr. at 3, 11, 19 and 25.  As such, the Board finds that remand is in order to provide the Veteran with new VA examinations addressing the current nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also testified that he has been receiving treatment from VA and non-VA physicians in connection with his left ankle, right hand and hemorrhoid disabilities.  On remand, any outstanding relevant VA and private medical records should be obtained.  See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the claim for entitlement to a TDIU, the Veteran testified that his service-connected disabilities prevent him from working.  See July 2015 Hearing Tr. at 7 and 33-35.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the addresses for and approximate dates of treatment with Dr. Cheryl Pakowski and Dr. McDavid/Integrated Pain Associates, and to identify any other health care providers who have treated him for his service-connected disabilities.  After securing any releases deemed necessary, request any records from Dr. Pakowski, Dr. McDavid/Integrated Pain Associates and any other identified provider that are not duplicates of those contained in the claims file.  The Veteran should be notified if any requested records are unavailable.

2.  Obtain all current and relevant VA treatment records since March 2014.  

3.  After obtaining any outstanding medical records, schedule the Veteran for one or more VA examinations to determine the current nature and severity of his left ankle, right hand and hemorrhoid disabilities.  The claims file should be reviewed by the examiner in conjunction with the examination(s).  All tests deemed necessary should be conducted and the results reported.

4.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 informing him of what is needed to substantiate a claim for TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  After completing the development requested above and any additional development deemed necessary, adjudicate the remanded issues, including entitlement to a TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


